Exhibit 10(ff)

HANOVER FOODS CORPORATION
EMPLOYEE STOCK TRUST

(Revised and Restated, Effective June 20, 2002)

AMENDMENT NO. 2

Hanover Foods Corporation, a Pennsylvania corporation, hereby adopts this
amendment to the Hanover Foods Corporation Employee Stock Trust (“Trust”). This
amendment is adopted pursuant to Section 8.1 of the Trust.

The fifth WHEREAS clause shall be amended as restated as follows:

“WHEREAS, Cyril T. Noel has been reappointed as Trustee and Luzerne National
Bank Corporation has been appointed as Trustee and each and has accepted such
appointment as of the date set forth below”

The definition of Trustee in Article I shall be amended and restated as follows:

“Trustee means Cyril T. Noel, Luzerne National Bank Corporation and/or any
successor thereto. To the extent that any duties, responsibilities or
obligations herein relate solely to Cyril T. Noel, in his capacity as trustee,
the term ‘Trustee Noel’ shall be used. To the extent that any duties,
responsibilities or obligations herein relate solely to Luzerne National Bank
Corporation in its capacity as trustee, the term ‘Corporate Trustee’ shall be
used.”

Section 4.1 shall be amended at line 1 replacing the word Trustee with “Trustee
Noel”.

Section 4.2 shall be amended at line 1 replacing the word Trustee with “Trustee
Noel”.

A new Section 4.3 shall be added to Article 4 to read as follows:

“4.3   Corporate Trustee Compensation and Expense.   The Corporate Trustee shall
be entitled to annual compensation in the amount of $5,000, inclusive of, and
not in addition to compensation paid to Corporate Trustee for services rendered
in connection with the Hanover Foods Corporation Employee Stock Ownership Plan
Trust. (The annual compensation amount may be adjusted from time to time upon
mutual agreement of the Company and the Corporate Trustee.) The Corporate
Trustee shall be entitled to be reimbursed for its reasonable legal fees and
expenses incurred in connection with its duties under this Agreement.”

Section 5.3 introductory paragraph shall be amended and restated as follows:

“5.3   Trustee’s Administrative Powers.   Except as provided herein and subject
to the Trustee’s duties hereunder, Trustee Noel shall have the following powers
and rights, in addition to those provided elsewhere in this Agreement or by law,
except as specifically provided in subsection 5.3(g), which is also applicable
to the Corporate Trustee.”

--------------------------------------------------------------------------------



Section 5.3(g) shall be amended and restated as follows:

“(g)   to consult with legal counsel (who may also be counsel for Trustee Noel,
Corporate Trustee or the Company generally) with respect to any of its duties or
obligations hereunder; to be fully protected in relying upon the written opinion
of such legal counsel; and to pay the reasonable fees and expenses of such
counsel, which shall be deemed to be expenses of the Trust and for which the
Trustee shall be reimbursed in accordance with Section 4.1.”

Section 5.4 shall be amended to read in full as follows:

“5.4   Rights Regarding Company Stock.

Except as provided in this Section 5.4 (including, but not limited to, Section
5.4(d)), the Corporate Trustee shall retain sole voting power with respect to
the Company Stock held by the Trust, whether such Company Stock is held in the
ESOP Plan Subaccount or the Option Plan Subaccount, and Trustee Noel shall have
no voting power. Except as provided in Section 5.4(d), the Corporate Trustee
shall vote Company Stock held by the ESOP Plan Subaccount in the same
proportions as ESOP Active Participants (as that term is used in Section 1.42 of
the ESOP) have directed the voting of Company Stock allocated to their Company
Stock Accounts pursuant to Section 6.07 of the ESOP. Company Stock held in the
Option Plan Subaccount shall be voted as provided in Section 5.4(c) and 5.4(d)
hereof.

Except as provided in Section 5.4(d), the Corporate Trustee shall retain sole
voting power attendant to the Company Stock held by the ESOP Plan Subaccount
with respect to any vote that occurs prior to the date upon which Company Stock
is initially allocated to ESOP Active Participants’ Company Stock Accounts.
Except as provided in Section 5.4(d), the Corporate Trustee shall vote such
stock in the same proportions as instructed by the ESOP Active Participants.
Each Active Participant’s voting instructions shall be accorded a value equal to
the ratio of the Active Participant’s Compensation to the aggregate Compensation
of all ESOP Active Participants who tender voting instructions. The Corporate
Trustee would then vote the Company Stock in accordance with the aggregate
voting instructions. With respect to Company Stock as to which no voting
instruction has been received, such Company Stock shall be voted by the
Corporate Trustee (except as provided in Section 5.4(d)) in the same proportion
to the aggregate voting instructions actually received from all ESOP Active
Participants who provide voting instructions.

Except as provided in Section 5.4(d), the Corporate Trustee shall retain voting
powers attendant to the Option Plan Shares held in the Option Plan Subaccount.
The Corporate Trustee shall vote the Option Plan Shares in the same proportions
as instructed by the Option Plan Participants. Each Option Plan Participant’s
voting instructions will be accorded a value equal to the ratio of the Option
Plan Participant’s unexercised Options to the total unexercised Options held by
all Option Plan Participants who tender voting instructions. The Corporate
Trustee shall then vote the Option Plan Shares in accordance with the aggregate
voting instructions. With respect to Option Plan Shares as to which no voting
instruction has been received, such Option Plan Shares shall be voted by the
Corporate Trustee (except as provided in Section 5.4(d)) in the same proportion
to the aggregate voting instructions actually received from all Option Plan
Participants who provide voting instructions.

--------------------------------------------------------------------------------



Notwithstanding any other provision in this Section 5.4, with respect to any
vote that the Trustee Noel determines in his sole discretion to be procedural or
ministerial in nature (including, but not limited to, adjournment, postponement
other similar motions at shareholders meetings and other procedural matters to
come before such meetings),Trustee Noel shall have the sole voting power with
respect to such procedural or ministerial matter(and the Corporate Trustee shall
have no voting power), and Trustee Noel shall exercise his independent judgment
in voting the Company Stock held in the Trust with respect to such procedural or
ministerial matter. The previous sentence notwithstanding, in no event shall
this Section 5.4(d) apply to any vote of Company Stock on a corporate matter
which relates to the election or removal of directors, any amendment to the
Articles of Incorporation or Bylaws of the Company, the approval or disapproval
of any corporate merger or consolidation, recapitalization, reclassification,
liquidation, dissolution, sale of substantially all assets of a trade or
business, or any other similar transaction described in Code Section 409(c)(3)
or any regulations or rulings issued thereunder. With respect to such matters,
the Corporate Trustee shall vote Company Stock in accordance with Section 5.4(a)
(or if applicable Section 5.4(b)) and Section 5.4(c).

The Corporate Trustee shall employ Corporate Election Services, Inc., an
independent firm, to determine the voting instructions of each ESOP Active
Participant and each Option Plan Participant and to advise the Corporate Trustee
of the aggregate voting instructions of such individuals. The communication of
the voting instructions by any individual ESOP Active Participant and any
individual Option Plan Participant shall be confidential and shall not be
divulged to either the Corporate Trustee or Trustee Noel or to anyone including
the Company or any director, officer, employee or agent of the Company. The
Corporate Trustee shall take all appropriate action to assure confidentiality as
to the voting instructions of ESOP Active Participants and Option Plan
Participants.”

Section 5.5 (a) shall be amended to add the following sentence as the
penultimate sentence of Section 5.5(a):

“The Corporate Trustee is a directed trustee and shall be under no liability to
any person for any loss of any kind which may result by reason of its voting of
shares as required under Section 5.4.”

Section 6.1 shall be amended and restated as follows:

“6.1   Records and Accounts of Trustee.   Trustee Noel shall maintain accurate
and detailed records and accounts of all transactions of the Trust, which shall
be available at all reasonable times for inspection or audit by any person
designated by the Company and which shall be retained. Corporate Trustee shall
maintain accurate and detailed records and accounts of its votes and promptly
report the same to Trustee Noel.”

Section 6.3 shall be amended and restated as follows:

“6.3   Final Statement.   In the event of the resignation or removal of Trustee
Noel hereunder, the Committee may request and Trustee Noel or his successor
shall with reasonable promptness submit, for the period ending on the effective
date of such resignation or removal, a statement similar in form and

--------------------------------------------------------------------------------


purpose to that described in Section 6.2. In the event of the resignation or
removal of Corporate Trustee, the Committee may request and the Corporate
Trustee shall with reasonable promptness submit, for the period ending on the
effective date of such resignation or removal, a statement which shall include a
history of all votes cast and expenditures, if any, while serving in its
Corporate Trustee capacity.”

Article 6 shall be amended to add the following Section 6.4:

“6.4   Allocation of Trustee Duties.   Corporate Trustees shall have only those
powers and duties specified in Sections 5.3, 5.4, 6.1 and 6.3. All other powers
and duties are reserved to Trustee Noel.

Section 7.1 shall be amended and restated as follows:

“7.1   Resignation of Trustee.   A Trustee or any successor thereto may resign
as Trustee hereunder at any time upon delivering a written notice of such
resignation, to take effect 60 days after the delivery thereof to the Committee,
unless the Committee accepts shorter notice. In the event of such resignation,
the remaining Trustee shall assume all duties, responsibilities and obligations
under this Agreement until a successor to the resigning Trustee assumes the
office of Trustee hereunder.”

Section 9.3 shall be amended to add the following Notice Information:

“To the Corporate Trustee Luzerne National Bank Corporation, c/o Allan M.
Kluger, 600 Third Avenue, Kingston, PA 18704”.

This amendment shall be effective as of July 23, 2004.

IN WITNESS WHEREOF, and as evidence of the adoption of this amendment, the
Company has caused the same to be executed and attested by its duly authorized
officers and the Trustee has executed this amendment as of this 23 day of July
2004.

ATTEST: HANOVER FOODS CORPORATION     /s/ Gary T. Knisely By: /s/ John A.
Warehime

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Secretary   President     WITNESS:       /s/ Gary T. Knisely
/s/ Cyril T. Noel

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  Cyril T. Noel, Trustee     ATTEST: LUZERNE NATIONAL BANK CORPORATION     By:
/s/ Darren A. Dirle
By: /s/ Emil J. Warren

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------